In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 20-3276
CORDELL SANDERS,
                                                Plaintiff-Appellant,
                                 v.

MICHAEL MELVIN, et al.,
                                             Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
                     Central District of Illinois.
       No. 16-cv-1366 — Jonathan E. Hawley, Magistrate Judge.
                    ____________________

  ARGUED NOVEMBER 3, 2021 — DECIDED FEBRUARY 1, 2022
              ____________________

   Before KANNE, BRENNAN, and KIRSCH, Circuit Judges.
    KANNE, Circuit Judge. Cordell Sanders has “three strikes”
under the Prison Litigation Reform Act (“PLRA”). That means
he cannot bring a lawsuit in federal court without prepaying
the ﬁling fee unless he plausibly pleads that he is in imminent
danger of serious physical injury. He did just that, indicating
his belief that certain practices at the Pontiac Correctional
Center, where he was housed in solitary conﬁnement, would
lead him to self-harm.
2                                                   No. 20-3276

   The district court found that this allegation was a lie de-
signed to allow Sanders to sneak around the three-strikes rule
and dismissed his entire suit as a sanction for misconduct. It
did so without explicitly considering whether lesser sanctions
would be appropriate instead.
   Because we conclude that the district court’s ﬁnding of
fraud was clearly erroneous, and its failure to consider lesser
sanctions was an abuse of discretion, we reverse.
                       I. BACKGROUND
    A. Factual Background
    Sanders, a severely mentally ill inmate, has been in the
custody of the Illinois Department of Corrections (“IDOC”)
since 2004. For eight of those years, he was held in solitary
conﬁnement. When he was sixteen years old, he was diag-
nosed with intermittent explosive disorder, an impulse con-
trol disorder, and depressive disorder. Since then, his diagno-
ses have expanded to include, among others, schizoaﬀective
disorder and post-traumatic stress disorder. His mental
health has deteriorated during his time in solitary conﬁne-
ment.
    Sanders has even attempted suicide, or otherwise engaged
in self-harm, on multiple occasions. One time Sanders over-
dosed on Motrin; another time he bit ﬂesh out of his wrist. He
alleges in his original and ﬁrst amended complaints that the
prison “require[s] … inmates to self mutilate, overdose on
pills, hang themselves, [and] fals[e]ly declare to be suicidal in
order to speak with them about non-suicidal issues.” More
than once, Sanders alleges, he has been told that his concerns
do not warrant attention unless he is in crisis.
No. 20-3276                                                    3

    For example, Sanders claims that one time in October
2015, after he expressed to a prison guard that he needed to
speak with someone about his depression, “[t]he prison guard
came back and told [him] that [Qualiﬁed Mental Health Pro-
fessional Andrea] Moss stated that if [he] was n[o]t suicidal,
no one wants to see him right now.” Soon after that discus-
sion, Sanders overdosed on Motrin.
    Another time, he claims he saw Dr. Daidra Marano in the
prison inﬁrmary. He alleges that, in response to his assertion
that he thought he had to declare he was suicidal in order to
speak to a member of the mental health staﬀ, Dr. Marano al-
legedly said, “that[’]s what it seems like.”
    In July 2016, Sanders alleges he experienced a replay of the
ﬁrst event recounted above. He told a guard that he needed
to speak to a social worker about an issue unrelated to suicide,
and the guard left to consult Moss and returned saying that
no one wanted to see him unless he was suicidal.
    At one point, he alleges that he took Moss up on her prop-
osition. After “fals[e]ly” declaring that he was suicidal, he was
taken to Moss, who allowed him to speak with a social worker
about an issue unrelated to suicide.
    This pattern led Sanders to declare that “if the aforemen-
tioned mental health people in this count[y] continue with the
self mutilation policy as a pre-condition to speak with a men-
tal health person, he will eventually succeed in commit[t]ing
suicide.”
   In his original complaint, Sanders described his mental
health needs in detail. Below are some relevant portions of the
complaint:
4                                                    No. 20-3276

    19. Defendants Andrea Moss, Dr. Marano, Kelly
    Haag, Todd Nelson, Linda Duckworth, Stephan
    Lanterman, have deliberately failed to devise the
    plaintiﬀ a personalized treatment plan conducive to
    improving his mental illnesses in spite of his numer-
    ous requests on numerous occasions which has con-
    tributed to the Plaintiﬀ’s attempted suicide on Octo-
    ber 27, 2015, [and] July 24th 2016 by swallowing
    dangerous amounts of motrin and other medica-
    tions, self mutilation by way of biting ﬂesh out of his
    wrist on July 27, 2016 while on suicide watch status
    which was made possible due to the non-mental
    health prison guards failure to adequately monitor
    inmates on suicide watch.
    ….
    20. Since May 27, 2016, Plaintiﬀ hasn[’]t been given
    psychotherapy that he needs on a ﬁxed basis [which]
    has contributed to his suicide attempts.
    ….
    21. Plaintiﬀ has informed defendants that the isolat-
    ing stressful conditions of disciplinary isolation has
    exacerbated his [mental illnesses] … and ha[s] re-
    peatedly requested his release from disciplinary iso-
    lation and to be house[d] in a mental health setting
    which the defendants have failed to do which con-
    tributes to Plaintiﬀ’s suicide attempts.
    ….
    27. Plaintiﬀ reasonably foresee[s] that if defendants
    don[’]t remove him from disciplinary isolation and
    into a mental health setting, and don[’]t construct
    Plaintiﬀ a personal mental health treatment plan at
    improving his mental health diagnosis, and if
No. 20-3276                                                    5

       defendants continue to … refuse to interview the
       Plaintiﬀ on a weekly basis, that it will lead to more
       suicide attempts and or actual suicide, including de-
       fendants refusal to provide the Plaintiﬀ with indi-
       vidual and or group psychotherapy, specialized
       psycho-educational groups, etc.
   B. Procedural History
    Sanders ﬁled his original pro se complaint in September of
2016. The defendants still in the suit are Michael Melvin, An-
drea Moss, Dr. Daidra Marano, Kelly Haag, Todd Nelson, An-
thony Wills, Linda Duckworth, Stephan Lanterman, Teri Ken-
nedy, Wexford Health Sources, Inc., and Rob Jeﬀreys (collec-
tively, “the Defendants”). Melvin, Marano, Wills, Kennedy,
and Jeﬀreys are referred to as the “IDOC Defendants,” while
Moss, Lanterman, Haag, Nelson, Duckworth, and Wexford
are referred to as the “Wexford Defendants.”
    On the same day he ﬁled the complaint, Sanders applied
to proceed in forma pauperis (“IFP”), which is a status that al-
lows indigent prisoners to bring suits without prepaying the
usual ﬁling fee. There are some limits on who can proceed
IFP. See 28 U.S.C. § 1915(g). A prisoner who has three
strikes—actions or appeals dismissed for being “frivolous,
malicious, or fail[ing] to state a claim”—can only proceed
without prepayment if he is “under imminent danger of seri-
ous physical injury.” Id. Sanders is one such litigant, and he
indicated as much in his application, noting that he was seek-
ing IFP status under the “imminent danger exception.”
   The district court initially granted his application to pro-
ceed IFP, but after a merit review the court revoked its grant,
ﬁnding that none of Sanders’s allegations demonstrated that
he was in imminent danger.
6                                                       No. 20-3276

    Sanders subsequently obtained representation and ap-
pealed to this court, and we vacated the revocation, restoring
his IFP status. We determined that only one of Sanders’s con-
tentions suﬃced to allege he is in imminent danger of serious
physical harm:
       But Sanders advances a stronger contention: that his
       mental condition … disposes him to self-harm. He
       asserts that he has twice tried to commit suicide and
       at least once engaged in self-mutilation. According
       to his complaint, the mental-health staﬀ at Pontiac
       ignores the problems of inmates in solitary conﬁne-
       ment unless they engage in self-harm. … That Sand-
       ers has attempted self-harm multiple times lends
       support to his allegation that a future attempt is “im-
       minent” unless he is released from solitary or al-
       lowed mental-health care. Courts don’t accept alle-
       gations of danger uncritically. But Sanders’s history,
       coupled with the prison’s diagnosis of his condition,
       makes his allegations plausible. And plausibility is
       enough in a pleading.
       …
       When the prospect of self-harm is a consequence of
       the condition that prompted the suit, a court should
       treat the allegation (if true) as imminent physical
       injury. And this is the kind of allegation Sanders has
       advanced. He contends that solitary conﬁnement
       not only is injurious by itself but also causes
       prisoners to lose the beneﬁt of mental-health care,
       and that only self-mutilation (or a credible threat of
       self-mutilation) restores that care.
Sanders v. Melvin, 873 F.3d 957, 960–61 (7th Cir. 2017) (citations
omitted).
No. 20-3276                                                               7

    Although we allowed Sanders to proceed IFP, we did so
with a caveat: “If Sanders’s allegations of imminent physical
harm are untrue, then he must pay the whole ﬁling fee
promptly. … And if it turns out that Sanders has lied in an
eﬀort to manipulate the judge, the case may be dismissed with
prejudice as a sanction even if he comes up with the $400.” Id.
at 961 (citations omitted) (citing Thomas v. Gen. Motors Ac-
ceptance Corp., 288 F.3d 305, 306–07 (7th Cir. 2002); Ammons v.
Gerlinger, 547 F.3d 724, 725–26 (7th Cir. 2008)). We then re-
manded the suit.
    On remand, now represented by counsel, Sanders paid the
ﬁling fee, terminating his IFP status. He then ﬁled an
amended complaint, adding several claims. Over the next
fourteen months, there was a ﬂurry of action in the district
court, but none of that action is relevant to this appeal.
    However, two motions ﬁled after that period are relevant.
First, the Wexford Defendants ﬁled a motion for summary
judgment in February of 2020. Sanders responded in opposi-
tion, and those defendants replied. Second, and more im-
portant, the IDOC Defendants ﬁled a motion for sanctions. 1
    The motion for sanctions contended that Sanders’s entire
suit should be dismissed with prejudice because he lied to ob-
tain IFP status. The district court agreed, ﬁnding that “100
pages of mental health progress notes … would appear to re-
fute [his] claim that he only received mental health treatment
when he harmed himself or credibly threatened self-harm.” It
concluded that this discrepancy

    1 Really, they filed two motions for sanctions, but the first motion was

withdrawn because it did not comply with the notice requirements of Rule
11.
8                                                    No. 20-3276

       represent[ed] far more than inaccuracy. Plaintiﬀ, a
       proliﬁc litigator, was aware that he could not pro-
       ceed IFP absent allegations of imminent danger of
       serious physical harm. It appears that Plaintiﬀ made
       such unsupported allegations so as to circumvent
       the 3-strikes rule, and reiterated that claim in his
       amended complaint. In so doing, he lied in his
       pleadings.
Based on the IDOC Defendants’ motion for sanctions, the dis-
trict court dismissed Sanders’s suit with prejudice pursuant
to its inherent authority to punish fraud on the court.
    Sanders now appeals the dismissal.
                          II. ANALYSIS
    We review the district court’s ﬁnding of fraud for clear er-
ror, and its dismissal with prejudice of Sanders’s claims for an
abuse of discretion. Thomas, 288 F.3d at 308.
    Sanders argues that the district court lacked a suﬃcient
factual or legal basis for ﬁnding fraud; that even if it did have
such a basis, dismissal with prejudice was improper; and that
the district court abused its discretion by imposing sanctions
without holding an evidentiary hearing. We begin with a re-
view of the law surrounding the district court’s inherent au-
thority to sanction a party for fraud on the court before turn-
ing to the factual question at the heart of this appeal: did
Sanders lie to circumvent the three-strikes rule?
    A. Inherent Authority to Sanction Fraud
    “It has long been understood that ‘[c]ertain implied pow-
ers must necessarily result to our Courts of justice from the
nature of their institution,’ powers ‘which cannot be dis-
pensed with in a Court, because they are necessary to the
No. 20-3276                                                      9

exercise of all others.’” Chambers v. NASCO, Inc., 501 U.S. 32,
43 (1991) (alteration in original) (quoting United States v. Hud-
son, 11 U.S. (7 Cranch) 32, 34 (1812)).
    “For this reason, ‘Courts of justice are universally
acknowledged to be vested, by their very creation, with
power to impose silence, respect, and decorum, in their pres-
ence, and submission to their lawful mandates.’” Id. (quoting
Anderson v. Dunn, 19 U.S. (6 Wheat.) 204, 227 (1821)). But im-
plied powers, “[b]ecause of their very potency, … must be ex-
ercised with restraint and discretion.” Id. at 44 (citing Roadway
Express, Inc. v. Piper, 447 U.S. 752, 764 (1980)).
    Among these powers is the ability of “a federal court to
vacate its own judgment upon proof that a fraud has been per-
petrated upon the court.” Id. (citing Hazel-Atlas Glass Co. v.
Hartford-Empire Co., 322 U.S. 238 (1944); Universal Oil Prods.
Co. v. Root Reﬁn. Co., 328 U.S. 575, 580 (1946)).
    And if fraud is discovered prior to judgment, a court “may
impose appropriate sanctions to penalize and discourage mis-
conduct.” Ramirez v. T & H Lemont, Inc., 845 F.3d 772, 776 (7th
Cir. 2016). Dismissal may even “be appropriate when the
plaintiﬀ has abused the judicial process by seeking relief
based on information that the plaintiﬀ knows is false.” Se-
crease v. W. & S. Life Ins. Co., 800 F.3d 397, 401 (7th Cir. 2015).
    More speciﬁcally, “we have held that a dismissal with
prejudice is an appropriate sanction for lying to the court in
order to receive a beneﬁt from it, because no one needs to be
warned not to lie to the judiciary.” Ayoubi v. Dart, 640 F. App’x
524, 528–29 (7th Cir. 2016) (unpublished) (citing Mathis v. N.Y.
Life Ins. Co., 133 F.3d 546, 547 (7th Cir. 1998)).
10                                                   No. 20-3276

    To put an even ﬁner point on it, “[w]e have approved that
sanction when a litigant has lied to receive the beneﬁt of pro-
ceeding [IFP], observing that ﬁnes would be an ineﬀective
sanction against an indigent plaintiﬀ.” Id. at 529 (citing
Hoskins v. Dart, 633 F.3d 541, 543–44 (7th Cir. 2011); Thomas,
288 F.3d at 308). But see Ebmeyer v. Brock, 11 F.4th 537, 547 (7th
Cir. 2021) (“For a pro se prisoner proceeding [IFP], a verbal or
written warning, or a modest monetary sanction may have a
suﬃcient eﬀect.” (citing Evans v. Griﬃn, 932 F.3d 1043, 1048
(7th Cir. 2019))).
   Before we discuss the district court’s ﬁnding of fraud, we
want to clear something up to focus the inquiry. We have al-
ready established that dismissal with prejudice is an appro-
priate sanction for lying to obtain IFP status. Here, that pur-
ported lie occurred in Sanders’s original complaint, so we will
look to that ﬁling.
    Although Sanders subsequently amended his complaint
and paid the ﬁling fee, that does not cure any lie made to ob-
tain IFP status, if one was made, because “courts generally
have an interest in both punishing a party’s dishonesty and
deterring others who might consider similar misconduct.” Se-
crease, 800 F.3d at 402.
    If, after a court catches him in a critical lie, a party were
permitted to continue with his case upon the payment of $400,
then he would suﬀer almost no consequence for his attempt
to subvert the court’s authority, and others would not be de-
terred.
   But at the same time, the amended complaint cannot rea-
sonably be said to contain the same “fraud on the court”
found in the original because there was no beneﬁt that the
No. 20-3276                                                   11

“lie” would further Sanders in obtaining. At that point, his IFP
status had been vitiated by payment of the fee.
     In other words, the lie would not be material. Cf. Greyer v.
Ill. Dep’t of Corr., 933 F.3d 871, 879–80 (7th Cir. 2019) (“None-
theless, [district courts] should proceed carefully before im-
posing severe sanctions on prison litigants who omit portions
of their litigation histories, if those omissions do not add
strikes and thus have no bearing on the prisoner’s ability to
proceed under the PLRA.”). Therefore, our inquiry will exclu-
sively look at allegations in the original complaint.
   B. The Fraud
   Critical to the fraud question is what Sanders pled in his
original complaint. The district court found that he “plainly
pled that he was not provided mental health care unless he
harmed himself.” Sanders contends that he pled “that he did
not receive mental health care adequate to his serious needs
… and that he was told on at least two occasions that [he]
would have to be suicidal in order to see a mental health pro-
vider.” Appellant’s Br. at 29.
    This is important because the record clearly reﬂects that
Sanders was seen many times by the mental health staﬀ. If we
accept the district court’s characterization, then the “100
pages of mental health progress notes” documenting “that he
was seen 44 times” between 2015 and 2016 make it “demon-
strably clear that self-harm was not a prerequisite to [Sanders]
receiving mental health treatment.” This conclusion would
seem to justify dismissal with prejudice. See Ayoubi, 640 F.
App’x at 526–27 (dismissal with prejudice proper where au-
thenticated dated prison library logs refuted plaintiﬀ’s claim
12                                                    No. 20-3276

that jail oﬃcials had “totally disregarded” the court’s request
that he be given reasonable access).
    If we accept Sanders’s characterization, on the other hand,
then it’s possible his allegation is true, or at the very least in-
accurate but not made “with a degree of culpability that ex-
ceeds simple inadvertence or mistake” and constitutes a
“willfull[] abuse[] [of] the judicial process” or otherwise indi-
cates bad faith. Ebmeyer, 11 F.4th at 546 (quoting Ramirez, 845
F.3d at 776, 778). In the latter situation, he would simply be
required to pay the ﬁling fee—something he has already
done—to avoid dismissal. Melvin, 873 F.3d at 961 (citing Tay-
lor v. Watkins, 623 F.3d 483, 486 (7th Cir. 2010)).
    The complaint itself contains competing indications that
each party is correct. Supporting the district court’s character-
ization are at least two isolated statements:
     •   “Defendants … require the Plaintiﬀ and other inmates
         to self mutilate, overdose on pills, hang themselves,
         [or] fals[e]ly declare to be suicidal in order to speak
         with them about non-suicidal issues.”
     •   “Plaintiﬀ reasonably foresee[s] that if the aforemen-
         tioned mental health people in this count[y] continue
         with the self mutilation policy as a pre-condition to
         speak with a mental health person, he will eventually
         succeed in commit[t]ing suicide.”
    Other parts of the complaint suggest that Sanders’s allega-
tions were more nuanced. He alleged speciﬁc inadequacies in
his care that he feared would lead to him taking his own life:
     •   “Defendants … have deliberately failed to devise the
         plaintiﬀ a personalized treatment plan conducive to
         improving his mental illnesses in spite of his numerous
No. 20-3276                                                  13

       requests … which has contributed to the plaintiﬀ’s at-
       tempted suicide … .”
   •   “Plaintiﬀ hasn[’]t been given psychotherapy that he
       needs on a ﬁxed basis [which] has contributed to his
       suicide attempts.”
   •   “Plaintiﬀ has … repeatedly requested his release from
       disciplinary isolation and to be house[d] in a mental
       health setting which the defendants have failed to do
       which contributes to Plaintiﬀ’s suicide attempts.”
   •   “Plaintiﬀ reasonably foresee[s] that if defendants
       don[’]t remove him from disciplinary isolation and
       into a mental health setting, and don[’]t construct
       plaintiﬀ a personal mental health treatment plan …
       and if defendants continue to … refuse to interview the
       Plaintiﬀ on a weekly basis, that it will lead to more
       suicide attempts and or actual suicide, including
       defendants refusal to provide the Plaintiﬀ with
       individual and or group psychotherapy, specialized
       psycho-educational groups, etc.”
    In an ordinary case, the deference accorded under clear er-
ror review might be strong enough for us to aﬃrm the district
court’s factual determination of fraud. That is, we might say
that because “there are two permissible views of the evidence,
the trial court’s choice between them cannot be clearly erro-
neous.” Goodvine v. Carr, 761 F. App’x 598, 601 (7th Cir. 2019)
(unpublished) (quoting Gaﬀney v. Riverboat Servs. of Ind., Inc.,
451 F.3d 424, 448 (7th Cir. 2006)). But this is not an ordinary
case. It is a suit brought pro se by a prisoner, and we must be
more lenient in our approach.
14                                                    No. 20-3276

    The Supreme Court has noted that “[i]t is settled law that
the allegations” in a pro se prisoner “complaint, ‘however in-
artfully pleaded’ are held ‘to less stringent standards than for-
mal pleadings drafted by lawyers.’” Hughes v. Rowe, 449 U.S.
5, 9 (1980) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)).
In the 12(b)(6) context, this means that “[s]uch a complaint
should not be dismissed for failure to state a claim unless it
appears beyond doubt that the plaintiﬀ can prove no set of
facts in support of his claim which would entitle him to re-
lief.” Id.
    We have also acknowledged that “[i]t is the recognized
duty of the trial court to insure that the claims of a pro se [liti-
gant] are given a ‘fair and meaningful consideration,’” Schil-
ling v. Walworth Cnty. Park & Plan. Comm’n, 805 F.2d 272, 277
(7th Cir. 1986) (alteration in original) (quoting Childs v. Duck-
worth, 705 F.2d 915, 922 (7th Cir. 1983)), because “[t]he acces-
sibility of the courts to those who cannot aﬀord counsel is too
important a value to be sacriﬁced for the needless exaction of
harsh penalties for isolated and minor mistakes,” id.
    Moreover, “[a] litigant who appears pro se should not be
treated more harshly for negligent errors than one repre-
sented by an attorney. Otherwise, only those wealthy enough
to be able to aﬀord an attorney would be able to insulate
themselves from the consequences of an occasional human er-
ror … .” Id. at 277 n.8 (citation omitted).
    In similar cases that have come before us, we have em-
ployed this concern. In Greyer v. Illinois Department of Correc-
tions, a pro se prisoner attempting to proceed IFP with his
§ 1983 suit against prison oﬃcials failed to list two prior suits
under the litigation-history portion of his form complaint. 933
F.3d at 875–76. We said that “[w]hen viewed in the liberal
No. 20-3276                                                    15

light in which we must take pro se pleadings, Greyer’s expla-
nation for his failures is plain: his mental health issues and
illiteracy created a situation in which he did not fully under-
stand what was being asked of him, and thus the omissions
were inadvertent.” Id. at 878 (citation omitted). With respect
to one of the omitted suits, we added, “Understandably,
someone with no legal training might not draw the conclusion
that he must include his habeas corpus petition on a list of
cases ‘relating to [his] imprisonment.’” Id. (alteration in origi-
nal). We thus concluded that the district court’s factual ﬁnd-
ings about intent were unsupported. Id. at 879.
    In Ebmeyer v. Brock, another pro se prisoner brought a
§ 1983 suit alleging that a team of oﬃcers in his prison “sub-
jected him to a humiliating, unconstitutional strip search and
excessive force.” 11 F.4th at 540. The prisoner alleged that “an
unidentiﬁed ‘John Doe’ member of that team placed him in
extremely tight handcuﬀs that caused him injuries.” Id. Later,
after the court expended a considerable amount of eﬀort to
help him identify the John Doe, it learned that Ebmeyer had
known his ﬁrst name since the beginning of the suit. Id. It dis-
missed his suit with prejudice for failing to disclose this fact
sooner and rejected his explanation. Id. at 540–41. We vacated
the judgment in part, ﬁnding that, with respect to intent, “Eb-
meyer’s conduct [was] plausibly the result of misunderstand-
ing, inadvertence or mistake as opposed to an indication of
bad faith or a willful abuse of the judicial process.” Id. at 547.
   Returning to the case before us, we believe that the district
court’s ﬁnding of fraud was clearly erroneous. When we cast
Sanders’s complaint into “the liberal light in which we must
take pro se pleadings,” we are compelled to conclude that this
mentally ill prisoner with no legal training, drafting his
16                                                     No. 20-3276

complaint while housed in solitary conﬁnement, may have
“inartfully pleaded” his claims, but there is no basis to say
that he has committed a fraud on the court.
    His complaint tells a story of inadequate care. He details
speciﬁc needs he has that are not being met. He relates inter-
actions he has had with staﬀ that seem to explicitly conﬁrm
that a certain degree of crisis is a prerequisite to obtaining nec-
essary care. And the most unfortunate corroboration of all is
his record of self-harm and attempted suicide.
    Construing his complaint in this way, as we must, we are
“left with a ‘deﬁnite and ﬁrm conviction that a mistake has
been committed.’” See Brown v. Plata, 563 U.S. 493, 513 (2011)
(quoting Anderson v. City of Bessemer City, 470 U.S. 564, 573
(1985)) (explaining clear error standard). The district court’s
ﬁnding that the allegations were untrue was clearly errone-
ous.
    This case is not like many of the other situations where we
have found that a litigant has committed a fraud on the court
in an eﬀort to proceed IFP. A lot of those cases are clear-cut.
Either there is documentary proof that “the allegation of pov-
erty is untrue,” see, e.g., Childress v. Kerr, 803 F. App’x 949, 950–
51 (7th Cir. 2020) (unpublished) (receipts and IFP revocation
in another court proved litigant had not updated court on
changed ﬁnancial status); Hughes v. Anderson, 829 F. App’x
724, 724 (7th Cir. 2020) (unpublished) (jail calls with brother
demonstrated explicit scheme to avoid fees); Kennedy v. Hui-
bregtse, 831 F.3d 441, 443 (7th Cir. 2016) (pretrial discovery un-
covered undeclared trust fund with $1,400 balance); O’Connor
v. Chi. Bd. of Educ., 790 F. App’x 801, 802 (7th Cir. 2019) (un-
published) (litigant admitted under oath to inaccuracies in ﬁ-
nancial aﬃdavit); Shuhaiber v. Illinois, 747 F. App’x 428, 428
No. 20-3276                                                   17

(7th Cir. 2019) (unpublished) (litigant admitted to forging sig-
nature of jail’s trust fund oﬃcer), or that the litigant misrep-
resented his litigation history, see Hoskins, 633 F.3d at 543
(court records showed three pending cases omitted from IFP
application). Not so here.
    Viewed in the proper light, the documentary evidence
here—100 pages of mental health progress notes—does not
refute the truth of Sanders’s allegations. They show that he
received some care, but many of the visits were only ﬁve or ten
minutes long, and he indisputably received ﬂurries of addi-
tional attention and care following self-harm. These facts cor-
roborate the allegations as we have construed them above.
    But let’s suppose that the allegations were indisputably
disproved by the progress notes, as the district court found. It
was still clearly erroneous for the district court to conclude
that that inaccuracy constituted a sanctionable lie. A court
must ﬁnd that a litigant acted intentionally, or “with a degree
of culpability that exceeds simple inadvertence or mistake.”
Ebmeyer, 11 F.4th at 546 (quoting Ramirez, 845 F.3d at 776, 778).
The conduct must be “an indication of bad faith or a willful
abuse of the judicial process.” Id. at 547. The record is devoid
of anything showing this level of culpability.
   The district court’s ﬁnding on intent was consequently
lacking. It held that Sanders’s assertion “represents far more
than inaccuracy. Plaintiﬀ, a proliﬁc litigator, was aware that
he could not proceed IFP absent allegations of imminent dan-
ger of serious physical harm. It appears that Plaintiﬀ made
such unsupported allegations so as to circumvent the 3-strikes
rule … . In so doing, he lied … .”
18                                                    No. 20-3276

    First, despite its view that Sanders is a “proliﬁc litigator,”
the district court was nevertheless under an obligation to hold
the allegations in his complaint “to less stringent standards
than formal pleadings drafted by lawyers.” Hughes, 449 U.S.
at 9 (quoting Haines, 404 U.S. at 520). It appears to have done
the opposite, justifying its approach by labeling Sanders a
“proliﬁc litigator.”
     And to say that his knowledge of the three-strikes rule and
its exception means that his attempt to ﬁt his claim within that
exception is indicative of fraud is to hold his pleading to a
more stringent standard than the court would hold an attor-
ney’s, for knowing the standard, the law, and the jurisdic-
tional requirements, and ensuring a client’s case survives
scrutiny under those dictates, is ordinary legal practice.
     There are a suﬃcient number of situations where an in-
mate with three strikes might know the three-strikes rule and
still have a meritorious claim that truthfully demonstrates he
is in imminent danger. For these reasons, the ﬁnding of intent
was clearly erroneous.
     C. Lesser Sanctions
    District judges drawing on their inherent power to sanc-
tion fraud on the court are required to consider lesser sanc-
tions before resorting to dismissal with prejudice. See, e.g., Ri-
vera v. Drake, 767 F.3d 685, 687 (7th Cir. 2014). But the bar is
extraordinarily low. See Hoskins, 633 F.3d at 544 (“We view the
court’s citation of Oliver as demonstrating that it considered
lesser sanctions.”).
    The Defendants argue that Sanders forfeited his argument
that the district court’s failure to consider lesser sanctions con-
stitutes legal error by not raising it until after judgment, when
No. 20-3276                                                    19

Sanders ﬁled a Rule 59(e) motion. Sanders responds, cor-
rectly, that the court’s legal error—not considering lesser
sanctions—did not arise until the time of judgment, so he
could not have raised the argument before then. See Duran v.
Town of Cicero, 653 F.3d 632, 643 (7th Cir. 2011). Therefore, the
issue is properly before us on appeal.
    The district court never addressed lesser sanctions. And
although the Defendants assert that “the appropriateness of
lesser sanctions need not be explored if the circumstances jus-
tify imposition of the ultimate penalty—dismissal with preju-
dice,” Appellees’ Br. at 46 (citing Fuery v. City of Chicago, 900
F.3d 450, 464 (7th Cir. 2018)), that is not what the case law on
IFP-related fraud-on-the-court dismissals says. What that
case law says is that district judges must consider other sanc-
tions before resorting to dismissal.
    Indeed, the “need for the district court to exercise discre-
tion in deciding among alternative sanctions [is] especially
great” when the plaintiﬀ is proceeding pro se. Ebmeyer, 11
F.4th at 547 (quoting Schilling, 805 F.2d at 277). It was an abuse
of discretion for the district court to forego this assessment al-
together. See id. at 540. But this conclusion is beside the point
because sanctions were unwarranted to begin with—there
was no fraud on the court.
   Finally, because we primarily rest our decision on a ﬁnd-
ing that there was no fraud on the court, we have no need to
reach a number of other arguments raised by the parties. We
express no opinion on these unaddressed issues, saving their
resolution for another day.
20                                               No. 20-3276

                      III. CONCLUSION
    Because we conclude that the district court’s ﬁnding of
fraud was clearly erroneous, and that its failure to consider
lesser sanctions was an abuse of discretion, we REVERSE.